DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 10/28/2020:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 6 lines 20-25): 
The 35 U.S.C. 112(b) have been dropped in view of amendments.
Referring to the response to the double patenting rejections (arguments: page 6 line 26 to page 7 line 3): The double patenting rejections have been dropped in view of the terminal disclaimer.
Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 19:
U.S. Publication No. 2015/0289293 to Zhang et al disclose a method operable with a RU (paragraph [0063]; a base station or an eNB 105, Fig. 1, of different types and UEs 115) operating in a RF band comprising a conflicting wireless technology (paragraph [0063]; a wireless communication system 100, of different type of base stations), the method comprising:
Processing a first scheduling request for a first UL data from the UE (paragraphs [0202-0203]; processing scheduling request SR included in the signal from UE, where an uplink transmission from a UE indicating that the UE has emergency uplink data, corresponding to first UL data, to transmit over an unlicensed radio frequency spectrum band).
Processing a scheduling request for a second UL data from the UE (paragraphs [0202-0203]; processing the indication transmitted to the second base station from UE, where SR included in the 
Determining priorities of the first and second UL data based on priority indicators (paragraphs [0121, 0202-0203]; first node is given priority for winning contention to the unlicensed radio frequency spectrum band during every LBT frame, where the first UL data is corresponding to first node granted with higher priority over the second UL data is corresponding to second node, over an unlicensed radio frequency spectrum band).
Providing a Grant to the UE to transmit the first and second UL data (paragraph [0007, 0121 and 0202-0203]; using the LBT procedure for performing a clear channel assessment CCA (corresponding to granting time slots) to determine whether a channel of the unlicensed radio frequency spectrum band is available (corresponding to granting frequency bands)).  
…
Receiving the second UL data from the UE (paragraph [0091]; the UE transmits a CUBS 495, Fig. 4, to provide an indication to other devices that the UE has reserved the channel to process the second UL data).

However, none of the prior art disclose the limitation “…waiting a LBT time period for the UE to perform an LBT operation; determining that the first UL data is stale; reserving a channel on behalf of the UE for the transmission of second UL data when unoccupied by an other wireless system…”, and can be logically combined with Zhang et al.

Independent claim 25:
U.S. Publication No. 2015/0289293 to Zhang et al disclose a method operable with a UE (paragraph [0063]; different types and UEs 115, Fig. 1, with a base station or an eNB 105) operating in a 
Prioritizing first UL data and second UL data, wherein the first UL data has a higher priority than the second UL data (paragraphs [0121, 0202-0203]; first node is given priority for winning contention to the unlicensed radio frequency spectrum band during every LBT frame, where the first UL data is corresponding to first node granted with higher priority over the second UL data is corresponding to second node, over an unlicensed radio frequency spectrum band).
Transmitting scheduling requests for the first and second UL data from the UE to a RU, wherein the scheduling requests include priority data for the first and second UL data (paragraphs [0202-0203]; processing the indication transmitted to the second base station from UE, where the SR included in the signal from UE to second base station is corresponding to second uplink UL data to transmit over an unlicensed radio frequency spectrum band during every LBT frame).
Receiving a Grant from the RU for one or more grant times and frequencies (paragraph [0007, 0121 and 0202-0203]; using the LBT procedure for performing a clear channel assessment CCA (corresponding to granting time slots) to determine whether a channel of the unlicensed radio frequency spectrum band is available (corresponding to granting frequency bands)).  
…
Transmitting the second UL data from the UE to the RU (paragraph [0091]; the UE transmits a CUBS 495, Fig. 4, to provide an indication to other devices that the UE has reserved the channel to transmit the second UL data).

However, none of the prior art disclose the limitation “…waiting until times and frequencies defined by the Grant are clear of competing transmissions; discarding the first UL data…” and can be logically combined with Zhang et al.
Independent claim 31:
U.S. Publication No. 2015/0289293 to Zhang et al disclose a RU (paragraph [0063]; a base station or an eNB 105, Fig. 1, of different types and UEs 115) configured to operate in a RF band comprising a conflicting wireless technology (paragraph [0063]; a wireless communication system 100, of different type of base stations), the eNodeB comprising:
A processor (processor 1710) operable to reserve the channel on behalf of a UE for the transmission of an UL data operating in the RF band (paragraph [0007, 0121 and 0202-0203]; using the LBT procedure for performing a clear channel assessment CCA (corresponding to granting time slots) to determine whether a channel of the unlicensed radio frequency spectrum band is available (corresponding to granting frequency bands)), to process a scheduling request for first UL data from the UE (paragraphs [0202-0203]; processing scheduling request SR included in the signal from UE, where an uplink transmission from a UE indicating that the UE has emergency uplink data, corresponding to first UL data, to transmit over an unlicensed radio frequency spectrum band), to process another scheduling request for second UL data from the UE (paragraphs [0202-0203]; processing the indication transmitted to the second base station from UE, where SR included in the signal from UE to second base station is corresponding to second UL data to transmit over an unlicensed radio frequency spectrum band), to determine priorities of the first and second UL data to grant time and frequency for the UE to transmit the first and second UL data (paragraphs [0121, 0202-0203]; first node is given priority for winning contention to the unlicensed radio frequency spectrum band during every LBT frame, where the first UL data is corresponding to first node granted with higher priority over the second UL data is corresponding to second node, over an unlicensed radio frequency spectrum band)…
An interface (transceiver 1750/antenna 1755) operable ... to receive the second UL data from the UE for processing by the processor (paragraph [0091]; the UE transmits a CUBS 495, Fig. 4, to 

However, none of the prior art disclose the limitation “…to wait until the UE performs a LBT operation, and to determine that the first UL data is stale, wherein the LBT operation determines whether the grant time and frequency are occupied by an other wireless system comprising a different wireless technology; …and an interface operable to transmit an ID to the UE to reserve the grant time and frequency for the second UL data when unoccupied by the other wireless system…”, and can be logically combined with Zhang et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0341921 to Chen et al disclose in Figures 1-24 disclose a method comprising identifying a first interval for an uplink transmission in a shared radio frequency spectrum band; identifying a second interval for the uplink transmission; comparing the first interval with the second interval; and determining uplink resources to use for the uplink transmission based at least in part on the comparison of the first interval with the second interval, wherein the method uses a LBT mechanism to avoid contention in the shared radio frequency spectrum.  Refer to Sections 0052-0270.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
February 25, 2021